Per Curiam:
The act of February 5, 1869, fixes the pay of the county auditors of Fayette county at three dollars per day, but gives them no mileage. It was a local act, evidently passed because it was desired by that county, and has been enforced since 1869. The act of May 12, 1887, is a general law, fixing the pay of county auditors throughout the state at three dollars per day, “ together with six cents per mile circular, from and to their homes, once for each and every week so employed.” The present county auditors of Fayette county claim that they are now entitled to mileage under the act of 1887, but the learned judge below thought otherwise and disallowed their claim, upon the ground that the local act of 1869 is not repealed by the general law of 1887. In this we see no error. It may very well be that the auditors of Fayette county are as much entitled to mileage as are those of other counties in the state. As an abstract proposition this may be conceded. But their local law is in the way. Now that it gives them no advantage over other parts of the state they may perhaps see their way to get it repealed, in which event the general law would apply. For the present they must be content with the law as it has stood for the last twenty years.
Judgment affirmed.